BEEZER, Circuit Judge,
dissenting:
Because the result in this ease is controlled by Rivera v. Anaya, 726 F.2d 564 (9th Cir.1984), I would affirm the district court’s decision to borrow Arizona’s one-year statute of limitations for liabilities created by statute and hold that appellants’ action was untimely. See A.R.S. § 12-541(3).
Appellants in this case -have advanced three principal reasons why they believe we should disregard the clear dictates of Rivera. None has merit.
Appellants first contend that Rivera addressed a claim under the predecessor statute to the Migrant and Seasonal Agricultural Worker Protection Act (“AWPA”), 29 U.S.C. § 1801 et seq. Although they are correct that Rivera was based on AWPA’s predecessor statute, the Federal Farm Labor Contractor Registration Act, 7 U.S.C. §§ 2041-2058 (“FLORA”), the two statutes are not significantly different. In Rivera, we acknowledged that “the subject matter of this Act is now covered by the [AWPA].” Rivera, 726 F.2d at 567 n. 1. Any differences between the statutes result from shortcomings of the FLORA recognized by Congress relating to a definitional structure that placed the duties and responsibilities only on farm labor contractors, rather than on agricultural employers generally. H.R.Rep. No. 97-885, 97th Cong., 2d Sess. (1982), reprinted in, 1982 U.S.C.C.A.N. 4547, 4548-50.- I cannot agree that the AWPA is different from the FLORA in kind or degree sufficient to disregard Rivera’s mandate.
Appellants next argue that Rivera did not properly characterize AWPA claims because they are more like actions on oral contracts. Even if I agreed, I believe we are bound by the authoritative precedent of Rivera. A three-judge panel of this court cannot overrule the decision of a prior panel. United States v. Gay, 967 F.2d 322, 327 (9th Cir.1992). Rivera forecloses analysis of the issue, because the decision there that the essence of an FLORA action is one on a liability created by statute necessarily negates the contrary position that the essence of the action is contractual.
I also reject appellant’s final argument that application of the Arizona statute of limitations is inconsistent with federal policy. As I have already indicated, we are not in a position to reconsider Rivera’s characterization of FLORA claims in state law terms. Appellants further have not demonstrated that the federal interests embodied in the AWPA are of the same broad, comprehensive scope as those embodied in the few federal statutes for which the Supreme Court has adopted federal statutes of limitations. See, e.g., DelCostello v. Teamsters, 462 U.S. 151, 158, 103 S.Ct. 2281, 2287, 76 L.Ed.2d 476 (1983).
We should neither overrule nor disregard Rivera’s holding that .claims under the FLORA and AWPA are governed by state statutes of limitations for actions on liabilities created by statute, other than a penalty for forfeiture. Overriding interests in uniformity, certainty, and the minimization of unnecessary litigation caution against disturbing Rivera unless and until this issue is heard by the court en banc.
I respectfully dissent.